conclusions of law, the appeals officer's decision will not be disturbed if it
                is supported by substantial evidence.     Vredenburg, 124 Nev. at 557, 188
                P.3d at 1087-88; Grover C. Dils Med. Ctr. v. Mend itto, 121 Nev. 278, 283,
                112 P.3d 1093, 1097 (2005). The injured employee bears the burden to
                establish by a preponderance of the evidence that the injury arose out of
                and in the course of employment. NRS 616C.150
                             Having reviewed the parties' briefs and appendix, we conclude
                that the appeals officer did not abuse her discretion in finding that
                Morgan failed to establish that he sustained an industrial injury.         See
                Vredenburg, 124 Nev. at 557, 188 P.3d at 1087. The record demonstrates
                that Morgan claimed the injury occurred on June 2, 2011, and that he
                reported the incident on June 4. When Morgan later asserted that the
                injury occurred on June 3, the appeals officer found his testimony not
                credible.   See Langman v. Nev. Adm'rs, Inc.,     114 Nev. 203, 209-10, 955
                P.2d 188, 192 (1998) (explaining that this court will not substitute its
                judgment for that of the appeals officer regarding the weight or credibility
                given to evidence). Furthermore, there were no witnesses to the alleged
                injury and the surveillance video from the time frame on June 2, when
                Morgan initially asserted the injury occurred, contained no indication of
                any injury. The only evidence in the record that the injury occurred while
                in the course and scope of employment is Morgan's own testimony.'          See
                id.   Thus, we conclude that substantial evidence supports the appeals



                       'Morgan alternatively argues that the matter should be remanded to
                consider the surveillance video from June 3, 2011. That video, however,
                was not part of the administrative record. See NRS 233B.135(1) (limiting
                judicial review to the administrative record); NRS 233B.131(2) (explaining
                the process to have additional evidence considered).



SUPREME COURT
        Of
     NEVADA
                                                      2
(0) 1947A
                 officer's determination that Morgan failed to prove that his injury arose
                 out of and in the course of his employment.           See Wright v. State, Dep't of
                 Motor Vehicles, 121 Nev. 122, 125, 110 P.3d 1066, 1068 (2005) (recognizing
                 that substantial evidence may be inferred from the lack of certain
                 evidence); see also NRS 616C.150.
                             Accordingly, as the appeals officer did not abuse her discretion
                 or commit a clear error of law, we affirm the district court's order denying
                 Morgan's petition for judicial review.
                             It is so ORDERED.


                                                                                             , CA.



                                                              la.ozicsr
                                                              Parramirre


                                                                                                J.
                                                              Saitta


                 cc: Hon. Kenneth C. Cory, District Judge
                      Greenman Goldberg Raby & Martinez
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    e